On Motion to Dismiss.
• The opinion of the Court was delivered by
Bermudez, C. J.
The motion to dismiss contains charges that the bond of appeal is deficient.
We deem it unnecessary to inquire into them specially. It is patent from the face and tenor of the bond, which is given for one-half over the amount of the judgment and which expressly binds the surety up to that amount, should the judgment be affirmed, that the appellee, in case of such affirmance and of suit on the bond, would be entitled to recover.
The motion is denied.